Case 3:20-cv-01003-GCS Document 13 Filed 01/15/21 Page 1of2 Page ID #27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATE OF AMERICA,

Plaintiff, Case No. 20-CV-1003

VS.

$91,510.00 IN UNITED STATES
FUNDS SEIZED FROM ACCOUNTS
HELD IN THE NAME OF, AND
ACCESSIBLE TO, PELE KIZY AT
BANK OF AMERICA,

Defendant.
CLAIMANT, PELE KIZY’S

VERIFIED STATEMENT OF INTEREST

1, Pele Kizy, declare:

1. lam claiming ownership of the $91,510.00 in U.S. Currency seized
on April 20, 2020, from my accounts held at Bank of America.

2. I claim restitution of the forfeiture and the right to defend this action.

3, This claim is not frivolous.

I attest and declare under penalty of perjury that the information provided
above is true and correct to the best of my knowledge and belief.

the iy,

Dated: January 14, 2021 Pele Kizy LI
Case 3:20-cv-01003-GCS Document 13 Filed 01/15/21 Page 2of2 Page ID #28

Respectfully submitted,

/s/ _Jorin G. Rubin
Jorin G. Rubin (P60867)
Law Office of Jorin G. Rubin, PC
Attorney for Claimant
600 S. Adams Road, Suite 300
Birmingham, Michigan 48009
(248) 799-9100
jorinrubin@comcast.net
